COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Robert Chayenne Alvarez v. The State of Texas

Appellate case number:   01-16-00407-CR

Trial court case number: 1441389

Trial court:             232nd District Court of Harris County

       On November 29, 2016, we issued an order granting retained counsel’s motion to
withdraw, abating the appeal, and remanding to the trial court for a hearing to determine if
Alvarez intended to pursue his appeal, and if so, whether he was indigent and entitled to
appointed counsel. On December 15, 2016, a supplemental clerk’s record was filed, finding
appellant indigent and appointing counsel, Joseph Varela.
        Accordingly, we reinstate the appeal on the active docket. The clerk’s record was filed
on September 8, 2016. The reporter’s record was filed on December 16, 2016. Appellant’s brief
is due within 30 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually


Date: December 29, 2016